t c summary opinion united_states tax_court david cameron parker petitioner v commissioner of internal revenue respondent docket no 26478-08s filed date david cameron parker pro_se anne w bryson for respondent chiechi judge this case was heard pursuant to the provi- sions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the deci- sion to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1hereinafter all section references are to the internal_revenue_code in effect for the years at issue all rule refer- ences are to the tax_court rules_of_practice and procedure respondent determined that petitioner is liable for his taxable years and for accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively we must decide whether petitioner is liable for those penalties we hold that he is background some of the facts have been stipulated and are so found petitioner resided in washington d c at the time he filed the petition in this case at a time not disclosed by the record before the first year at issue petitioner who has a bachelor of science degree in business administration worked for years for the federal deposit insurance corporation fdic after he stopped working for the fdic petitioner worked as an independent_contractor for the u s agency for international development aid and the office of technical assistance of the u s department of the treasury treasury’s office of technical assistance his responsibilities in that work included provid- ing advice regarding problem bank resolution and deposit insur- ance as of petitioner had approximately years of experi- ence in problem bank resolution and deposit insurance and viewed himself as an expert in those areas having worked extensively in the areas of problem bank resolution and deposit insurance petitioner was familiar with the regulatory regimes relating to banking and other financial services industries immediately after working as an independent_contractor for aid and treasury’s office of technical assistance petitioner began working for the international monetary fund imf by letter dated date imf date letter the imf offered petitioner a contractual appointment as a headquarters- based technical assistance advisor in the monetary and financial systems department of the imf that was to begin on date and to end on date petitioner accepted that appoint- ment from date through petitioner earned gross annual compensation of approximately dollar_figure while working as a headquarters-based technical assistance advisor in the imf’s monetary and financial systems department petitioner’s work experience before and during the years at issue included his consulting different publications manuals and procedures promulgated by the different regulators of the different financial services industries with which he worked in order to attempt to resolve certain issues that he encountered the imf sent and petitioner received form_w-2 wage and tax statement form_w-2 for his taxable_year the imf indicated in that form that it had not withheld federal income 2the imf date letter superseded an imf letter to petitioner dated date tax or social_security_tax from the earnings that petitioner had received from the imf during petitioner timely filed form 1040a u s individual_income_tax_return for his taxable_year return petitioner used certain tax preparation software known as turbotax in preparing that return at all relevant times including when he filed his return petitioner was aware that the imf had not withheld federal_income_tax or social_security_tax from the earnings that he had received from the imf during and that he had an obligation to report and to pay self-employment_tax because the imf had not withheld any social_security_tax for that year nonetheless petitioner did not report any self-employment_tax in his return in petitioner’s return petitioner reported tax of dollar_figure and tax due of dollar_figure around date the imf announced by email to those persons working for it that the internal_revenue_service irs 3petitioner indicated in his return that that return was self-prepared 4petitioner included with his return form_2210 under- payment of estimated_tax by individuals estates and trusts in part i of that form petitioner made no entry on line for other taxes including self-employment_tax petitioner also included with his return schedule ai--annualized income installment_method in that schedule petitioner made no entry in part i line for self-employment_tax 5petitioner reduced the dollar_figure of tax reported in his return by estimated_tax payments and amounts applied from return of dollar_figure had made a settlement initiative irs settlement initiative available for employees at foreign embassies foreign consulate offices and international organizations in the united_states by letter to the irs dated date petitioner’s date letter petitioner made a request to partici- pate in the irs settlement initiative for his taxable_year in that letter petitioner stated in pertinent part consider this my notice of election in the subject irs settlement initiative i have worked for the international monetary fund since may and am afraid that i may not have paid social_security_taxes i am enclosing copies of my original tax returns sic filed for the year this return was not amended employer earnings statements for accom- pany this tax_return by letter to petitioner dated date irs date letter the irs accepted petitioner’s request to partici- pate in the irs settlement initiative for his taxable_year in that letter the irs requested additional information in order to complete its review of petitioner’s request the irs date letter stated in pertinent part you will be contacted shortly by an examiner to discuss your particular situation once we have completed our review of the documents you submitted and computed the total taxes interest and penalties owed we will send a closing_agreement for your signature which reflects the terms of the settle- ment shortly after petitioner sent the irs petitioner’s date letter in which he made a request to participate in the irs settlement initiative for his taxable_year the imf sent to petitioner and petitioner received form_w-2 for his taxable_year the imf indicated in that form that the imf had not withheld federal_income_tax or social_security_tax from the earnings that petitioner had received from the imf during approximately a few months after petitioner sent the irs petitioner’s date letter in which he made a request to participate in the irs settlement initiative for his taxable_year petitioner timely filed form_1040 u s individual_income_tax_return for his taxable_year return petitioner did not review that return very closely before filing it petitioner used turbotax in preparing his return at all relevant times including when he filed his return petitioner was aware that the imf had not withheld federal_income_tax or social_security_tax from the earnings that he had received from the imf during and that he had an obligation to report and to pay self-employment_tax because the imf had not withheld any social_security_tax for that year nonetheless petitioner did not report any self-employment_tax in his return in 6petitioner indicated in his return that that return was self-prepared petitioner’s return petitioner reported tax of dollar_figure and tax due of dollar_figure except for reviewing certain of the irs instructions accom- panying the respective federal_income_tax returns that he pre- pared and filed for his taxable years and petitioner did not consult any publicly available irs publications or irs guidance when he was preparing his return and his return by letter dated date irs date letter the irs notified petitioner that it was examining his return in the irs date letter the irs asked petitioner to provide it with certain information relating to certain deductions that petitioner claimed in schedule a item- ized deductions that he had included with his return by letter dated date imf date letter the finance department of the imf provided petitioner with certain information regarding his compensation_for that letter stated in pertinent part as reported on form_w-2 your compensation from the international monetary fund was dollar_figure this amount should be included as wages on the form_1040 line of your federal_income_tax return and unless earned outside the united_states is sub- ject to self-employment_tax under sec_1402 sec_1402 and sec_3121 7petitioner reduced the dollar_figure of tax reported in his return by estimated_tax payments and amounts applied from return of dollar_figure and a certain credit of dollar_figure the imf date letter also explained and calculated for petitioner how to determine the portion of his compensation that he had earned outside the united_states during on date the imf date letter was faxed to respondent along with a proposed amended_return of petitioner for his taxable_year by letter dated date irs date letter the irs informed peti- tioner about the changes made under the irs settlement initiative for his taxable_year and enclosed with that letter a copy of form 906-c closing_agreement on final_determination covering specific matters closing_agreement which reflected the settle- ment agreement under the irs settlement initiative between the irs and petitioner with respect to that year petitioner declined to agree to the settlement under the irs settlement initiative with respect to his taxable_year and did not sign the closing_agreement that the irs sent to him with the irs date letter by letter dated date petitioner withdrew from the irs settlement initiative petitioner’s date letter for his taxable_year petitioner included with that letter proposed amended returns for his respective taxable years and in petitioner’s date letter petitioner stated in pertinent part i am a contractual employee with the international monetary fund imf imf provides a w2 to me but does not withhold any federal income or social_security_taxes in late a settlement initiative was announced for us citizen employees of international organizations who may have underpaid or miscalculated taxes for tax years and i calculated my own taxes using the computer_program turbotax because i had a little uncertainty whether turbotax had made proper calculations i entered the settlement initia- tive in january as it turned out turbotax had provided erroneous information to me to wit that the social_security_taxes were included in my taxes due see attachment subsequently i engaged a tax specialist to examine and re-calculate my and income_tax returns and determine any additional taxes due last week ms shana hart of your office informed me that because i only had one year of employment with an international_organization the settlement ini- tiative would not benefit me ms hart further informed me that if i withdrew from the initiative she would be handling examination of my tax returns to that end i have enclosed my amended tax_return for along with a check in the amount of dollar_figure dollar_figure tax and dollar_figure interest through date please note that this amended_return differs slightly from the one i faxed previously because of a clerical_error on the self employment income memorandum the tax is a bit higher previously ms hart had requested my tax_return for i assume that she is also handling the examina- tion for this return therefore i have also enclosed my amended tax_return for along with a check in the amount of dollar_figure dollar_figure tax and dollar_figure interest through date since this is a voluntary action on my part i would like to respectfully request that you waive any addi- tional penalties in conjunction with the underpayments 8the record does not contain any document that purports to be attachment to petitioner’s date letter the proposed amended_return for petitioner’s taxable_year that petitioner submitted with petitioner’s date letter reported an increase in tax of dollar_figure the proposed amended_return for petitioner’s taxable_year that he in- cluded with that letter reported an increase in tax of dollar_figure as stated in petitioner’s date letter petitioner included with that letter two checks for dollar_figure and dollar_figure respectively in payment of the respective increases in tax reported in his proposed amended returns for his taxable years and as well as interest thereon as provided by law by letter dated date respondent confirmed petitioner’s withdrawal from the irs settlement initiative for his taxable_year respondent issued to petitioner a notice_of_deficiency for his taxable years and in that notice respondent determined that petitioner is liable for his taxable years and for accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively discussion it is respondent’s position that petitioner is liable for each of his taxable years and for the accuracy-related 9for his taxable_year petitioner paid an increase in tax of dollar_figure and interest thereon of dollar_figure through date for his taxable_year petitioner paid an increase in tax of dollar_figure and interest thereon of dollar_figure through date penalty under sec_6662 because of a substantial under- statement of income_tax substantial_understatement under sec_6662 for each of those years sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment attributable to inter alia a substantial_understatement under sec_6662 for pur- poses of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of the tax shown in the tax_return sec_6662 and is substantial in the case of an individual if it exceeds the greater of percent of the tax required to be shown in the return or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer’s efforts to assess such tax- payer’s proper tax_liability the knowledge and the experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance on the advice of a professional does not necessarily demonstrate reasonable_cause and good_faith unless under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in this connection a taxpayer must demonstrate that the taxpayer’s reliance on the advice of a professional was objectively reasonable 39_f3d_402 2d cir affg tcmemo_1993_ a taxpayer’s reliance on the advice of a professional will be objectively reasonable only if the taxpayer has provided necessary and accurate information to the professional neona- tology associates p a v commissioner 115_tc_43 affd 299_f3d_221 3d cir see also 70_tc_158 tax preparation software like turbotax is only as good as the information one inputs into it 114_tc_259 respondent has the burden of production under sec_7491 with respect to the accuracy-related_penalties at issue to meet that burden respondent must come forward with sufficient evidence showing that it is appropriate to impose those penal- ties see 116_tc_438 although respondent bears the burden of production with respect to the accuracy-related_penalties at issue respondent need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions the taxpayer bears the burden_of_proof with regard those issues id on the record before us we find that there is a substantial_understatement for each of petitioner’s taxable years and on that record we further find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 that respondent determined for each of those years it is petitioner’s position that the accuracy-related_penalties at issue should be waived in support of that position petitioner asserts during the period under question i worked as a contrac- tual employee with the international monetary fund imf because i was a contractual employee imf provided a w2 to me but did not withhold any federal income or social_security fica_taxes for tax years and i calculated my own taxes using the computer_program turbotax i even paid extra for the opportunity to specifically ask turbotax pro- fessionals if fica_taxes were included in the tax computations they did for me these representatives assured me that all the taxes were included exhibit a although i believed that i had paid all taxes due because i had never filed in this capacity self- employed i was a little uncertain about whether turbotax’s calculations included the self employment_taxes so i entered the irs settlement initiative in january 10petitioner attached to his brief a document that is not part of the record in this case and that he labeled exhibit a the court had that document as well as another document that he attached to his brief as an exhibit returned to petitioner see rule e moreover unsupported statements in briefs do not constitute evidence rule c as it turned out turbotax representatives were wrong the social_security_taxes were not included in the tax computations they did for me then i engaged a tax specialist to examine and re-calculate my and income_tax returns and determine any additional taxes due i then withdrew from the irs settlement initia- tive and filed my amended returns along with payment of taxes and interest due this resulted in total pay- ments of dollar_figure plus dollar_figure interest for and dollar_figure plus dollar_figure interest for because i had initiated contact with the irs and volun- tarily come forward with the problem i respectfully requested that the irs waive any additional penalties in conjunction with the underpayments the irs de- spite my complete cooperation with all their informa- tion demands refused my request and insisted on pay- ment of penalties of dollar_figure for and dollar_figure sic for according to sec_6664 the accuracy related penalty will not apply where the taxpayer can show reasonable_cause for the understatement and action in good_faith i voluntarily made the effort to comply with the tax laws and paid all my federal taxes and interest due i acted in good_faith throughout this process and believe that i had reasonable_cause for my understatement and actions we turn first to petitioner’s claim that he had reasonable_cause within the meaning of sec_6664 for his respec- tive underpayments for his taxable years and because he relied on turbotax at the respective times petitioner filed his return and his return he knew that he was responsible for self-employment taxdollar_figure nonetheless neither his return 11the respective forms w-2 that the imf provided to peti- continued nor his return reported any self-employment_tax on the record before us we reject petitioner’s claimed reliance on turbotax we turn next to petitioner’s claim that he had reasonable_cause within the meaning of sec_6664 for his respec- tive underpayments for his taxable years and because he relied on certain unidentified turbotax experts we do not find credible petitioner’s claim that any such experts told him that self-employment_tax was included in the computation of petitioner’s tax in his return12 when that return itself did not report any self-employment_tax on the record before us we reject petitioner’s claimed reliance on certain unidentified turbotax experts we turn finally to petitioner’s claim that he acted in good_faith within the meaning of sec_6664 because after he filed his return and his return he initiated contact with the irs and voluntarily came forward regarding his respective self-employment taxes for his taxable years and continued tioner for his taxable years and indicated that no federal income taxes or social_security_taxes had been withheld for those years 12petitioner’s unsupported assertion on brief that he con- sulted turbotax experts when he was preparing both his return and his return is inconsistent with his testimony in which he claimed that it was only in connection with his prepara- tion of his return that he paid extra to ask specific questions about my return and paid all my federal taxes and interest due for those years that claim suggests that petitioner believes that his actions after he filed his return and his return require the court to find that he acted in good_faith within the meaning of sec_6664 with respect to the underpayment in each of those returns any such belief is wrong the determina- tion under sec_6664 as to whether there was reasonable_cause for and whether the taxpayer acted in good_faith with respect to any portion of an underpayment is made by examining any_action or inaction of the taxpayer before and at the time of the filing of the return with respect to which there is an underpayment on the record before us we reject petitioner’s claimed reliance on his actions after he filed his return and his return at the times petitioner filed his return and his return he was aware that he was responsible for self-employment taxes on the respective earnings that he had received from the imf during and and that the imf had not withheld federal income taxes or social_security_taxes with respect to those earningsdollar_figure on the record before us we reject as not credible petitioner’s testimony that he was uncertain as to whether he had included self-employment taxes in his return 13at the times petitioner filed his return and his return he knew that he was required to report and to pay self- employment_taxes and his return when he filed those returns petitioner knew or certainly should have known by reviewing those returns that he had not reported self-employment taxes therein that is because those returns did not report any self-employment taxesdollar_figure on the record before us we find that petitioner has failed to carry his burden of establishing that there was reasonable_cause for and that he acted in good_faith with respect to any portion of the underpayment for each of his taxable years and based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of estab- lishing that he is not liable for each of his taxable years and for the accuracy-related_penalty under sec_6662 14petitioner acknowledged at trial that he did not review his return very closely before filing it petitioner filed form 1040a for his taxable_year and form_1040 for his taxable_year without deciding whether petitioner should have filed form_1040 instead of form 1040a for his taxable_year when he was required to report and to pay self-employment_tax for that year we note that his form 1040a included form_2210 underpayment_of_estimated_tax_by_individuals estates and trusts in part i of that form petitioner made no entry on line for other taxes including self-employment_tax petitioner also included with his form 1040a schedule ai--annualized income installment_method in that schedule petitioner made no entry in part i line for self-employment_tax we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit irrelevant and or mootdollar_figure to reflect the foregoing decision will be entered for respondent 15we shall address briefly petitioner’s contention that the irs granted favorable treatment in a case involving u s secretary_of_the_treasury timothy geithner which petitioner described as incredibly similar to the instant case according to petitioner there should not be different or favorable rules for the well-connected the record in this case does not establish any facts relating to the case to which petitioner refers involving u s secretary_of_the_treasury timothy geithner in any event those facts would be irrelevant to our resolution of the issue presented here regardless of the facts and circum- stances relating to the case to which petitioner refers involving u s secretary_of_the_treasury timothy geithner petitioner is required to establish on the basis of the facts and circumstances that are established by the record in his own case that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment for each of his taxable years and that is attributable to his failure to report self- employment_tax see 3k inv partners v commissioner t c ___ ___ slip op pincite citing avedisian v commis- sioner t c memo see also ibm corp v united_states ct_cl 343_f2d_914
